Citation Nr: 1749151	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  11-24 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of pneumonia.

2.  Entitlement to service connection for hypertension with coronary artery disease.

3.  Entitlement to service connection for low potassium.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for type II diabetes mellitus.

6.  Entitlement to service connection for gout.

7.  Entitlement to service connection for pulmonary embolus (claimed as blood clots in lungs).

8.  Entitlement to service connection for deep venous thrombosis (claimed as blood clots in legs).

9.  Entitlement to service connection for residuals of spinal tap.

10.  Entitlement to service connection for nephrolithiasis (kidney stones).

11.  Entitlement to service connection for residuals of carcinoma of the colon with colectomy.

12.  Entitlement to service connection for hemorrhoids.

13.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from February 1968 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2016, the Board reopened the claims for service connection for residuals of pneumonia and hypertension with coronary artery disease and remanded all issues on appeal for further development.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

As discussed in the August 2016 decision, the Board indicated that the Veteran had submitted records from the Martin Army Hospital, located at Fort Benning, Georgia; however, it was unclear as to whether there were any outstanding treatment records from this facility.  Accordingly, the Board remanded the issues on appeal to allow the AOJ to request the entire treatment record from this location, as well as requesting the Veteran provide any additional service treatment records he may posses.

The August 2016 Board remand directive specifically indicted that, if, after making reasonable efforts to obtain named records the records were not able to be obtained, the AOJ was to notify the Veteran and (a) identify the specific records that were unable to be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims. 

The AOJ sent three requests to the Martin Army Hospital in August 2016, September 2016, and October 2016; however, no reply is of record.

As discussed in the October 2017 Informal Hearing Presentation, the AOJ did not provide a formal finding of non-availability of these medical records, to include identifying the specific records that were unable to be obtained and explaining the efforts made to obtain those records.  

Moreover, the Veteran's representative indicated that Department of the Army Hospital Clinical Records were retired to the Personnel Records Center (NPRC) within two years following date of last treatment.  No attempt to contact the NPRC to locate these clinical medical records is shown in the record.  The Veteran's representative maintains that the AOJ has not adequately complied with the remand instructions of August 2016 Board decision.  For the reasons discussed above, the Board agrees. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the NPRC to request any outstanding service treatment records.

2.  Make another attempt to request the entire treatment record from the Martin Army Hospital, located at Fort Benning, Georgia, for the Veteran's service, specifically to include the records surrounding his treatment for pneumonia and suspected meningitis at that facility in March 1968.

3.  If, after making reasonable efforts to obtain named records the records are not able to be obtained, the AOJ must issue a Formal Finding of Unavailability, inform the Veteran and his representative, and place the Formal Finding in the claims file.  The Veteran must then be given an opportunity to respond.

4.  The AOJ should then review the claims file to ensure substantial compliance with the above-listed remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

If any additional records are obtained and are relevant to the claims on appeal, ensure that the examiners who have previously opined on the matters have had an opportunity to review the additional records.

5.  Then, re-adjudicate the claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


